Madsen, J.
Jerry Dawayne Cheatam, who was convicted of first degree rape, contends that police violated the state and federal constitutions when, acting without a warrant, an officer retrieved his shoes as evidence in this case from a jail property bag four days after Cheatam’s arrest on an unrelated charge. He also claims that the trial court erred in excluding expert testimony on the reliability of eyewitness identification and that the prosecutor engaged in misconduct by commenting on the defense’s failure to produce a witness to corroborate his alibi. We affirm Cheatam’s conviction.
*631Facts
On January 5,1996,16-year-old M.M. was walking to her bus stop at 6:45 a.m. when a man grabbed her from behind, told her he had a knife, and led her over a dirt mound to the back of a house on a corner. She testified it was light enough to see where she was going and to see houses and other landmarks. The man, a “black male,” 6 Report of Proceedings (RP) at 360, was wearing a dark blue hooded sweatshirt. He told M.M. to lie down and take off her pants. In an effort to discourage the man, she told him she was having her period, but the man told her to remove her tampon, which she did. The man then let go of her neck, and she saw the knife as he switched it from one hand to the other. He grabbed her neck again and put her legs over his shoulders. He then let go of her again briefly, and she heard paper ripping. At this point M.M. looked at the man’s face for about five seconds because she “knew if I could I’d have to remember his face. I’d have to know it.” 6 RP at 355. She testified she could see the features of his face and remembered them. When the man saw M.M. looking at him, he grabbed her again and turned her away from him. He raped her and told her she was a “good girl.” 6 RP at 359.
After he raped her, the man permitted M.M. to pull her pants up, asked her what time she caught the bus, and walked with his arm around her to the bus stop. He told her not to cry and not to tell anyone or he would hurt her. He ran off, and when he was far enough away, M.M. ran home.
Her father and stepmother found her in her room curled up in a ball, sobbing hysterically. After she was calm enough, she told them what happened. They called the police, and later her stepmother took her to a hospital. An examination disclosed no trace evidence. Later that day, M.M. met with a sheriff’s sketch artist and gave her a detailed description. The resulting sketch was admitted at trial.
A forensic investigator processed the rape scene, and recovered a tampon and photographed a footprint that was found in loose dirt on the hillside by the path the rapist had walked with M.M.
*632In March 1996, M.M. was shown a photomontage of six men, none of whom was Cheatam. She did not identify any as the rapist. On June 6, 1996, Detective Page showed her another photomontage, and M.M. looked at each photo, narrowed them to two, and deliberately picked No. 2 as the man who raped her. The police sketch prepared the day of the rape bears a striking resemblance to this photograph, which is a photograph of the defendant. Also on June 6, a search warrant for Cheatam’s apartment was executed. That warrant originally related to another rape investigation, but was telephonically expanded on June 6 to include evidence of other rapes, including the rape of M.M. At the apartment, police seized a “blue, hooded jacket of some sort,” 5 RP at 195, several condoms, and some shoes. The shoes’ tread did not match the photograph taken from the scene of the rape of M.M.
On the day of the search, Cheatam was arrested at his apartment for an unrelated rape. He was booked into jail, and his clothing, shoes, and effects were inventoried and stored in the jail’s property room. Four days later, Detective Page obtained the shoes from the property room, examined the tread, compared it to the photograph, and confirmed a visual match. He requested further testing. A forensic investigator also confirmed a visual match but could not conclusively testify to a match. Before trial on the rape of M.M., Cheatam moved to suppress evidence of the shoes on the ground they were unconstitutionally obtained without a warrant. The trial court denied the motion.
Cheatam’s first trial resulted in an appeal, reversal and remand for a new trial. Prior to his second trial the court granted the State’s motion to exclude Dr. Jeffrey Loftus’s expert testimony on the reliability of eyewitness testimony. Cheatam’s second trial resulted in a mistrial prior to verdict. He was convicted following the third trial. At the third trial, the defense presented an alibi defense, i.e., that Cheatam was home at the time of the rape.
Following his conviction, Cheatam appealed. The Court of Appeals affirmed in a partially published opinion. State v. Cheatam, 112 Wn. App. 778, 51 P.3d 138 (2002), review granted, 149 Wn.2d 1008 (2003). This court granted *633Cheatam’s petition for discretionary review. The Washington Association of Criminal Defense Lawyers has filed an amicus curiae brief in support of Cheatam’s claim that the trial court erred in excluding the expert witness testimony on the reliability of eyewitness identification.
Analysis
Cheatam maintains that the trial court erred in denying his motion to suppress evidence of the shoes he was wearing when he was booked into jail on an unrelated rape charge. He does not assign error to any of the court’s findings of fact entered following the suppression hearing. They are therefore verities on appellate review. State v. Hill, 123 Wn.2d 641, 647, 870 P.2d 313 (1994).
The trial court found that when the police searched Cheatam’s apartment on June 6, 1996, he was present and not wearing shoes. After he was arrested on the other rape charge and transported to the Pierce County Detention Center, the officers obtained the expanded telephonic warrant. At the jail, Cheatam’s clothing and shoes were placed into an individual property bag in the inmate property room at the jail. The clothing and shoes were itemized and fisted on a booking property form that Cheatam was required to sign. On June 10,1996, acting without a warrant, Detective Page obtained the shoes from the inmate property room and compared them to the shoe print impression photograph taken at the scene of the rape of M.M. Page delivered the shoes to a sheriff’s forensic deputy, who advised Page that the shoe pattern matched that in the photograph. The shoes were then placed in the Pierce County Sheriff’s Department property room as evidence.
The court also entered findings that according to the testimony of Pierce County Sheriff’s Officer Connor, it was the policy of the jail that an inmate’s property taken at booking could not be released to anyone except the inmate, except upon a written request submitted by the inmate and approved by the support squad sergeant or a court order. *634Page did not obtain a court order or Cheatam’s consent to take the shoes from the inmate property room.
The trial court held that it would have been lawful for the officers to take the shoes at Cheatam’s residence on June 6, 1996, pursuant to the search warrant, that the police had lawful custody of his clothing once he was taken into custody, “and so any subsequent search and seizure of the shoes by law enforcement... is not an unlawful search and seizure.” Clerk’s Papers (CP) at 14 (Conclusion of Law 13).
 The Court of Appeals affirmed on alternate grounds. That court concluded that once the shoes were placed in the inmate property room they were outside the scope of the search warrant executed at Cheatam’s residence on June 6, 1996. This conclusion is correct, since the jail property room was clearly not the place designated in the warrant as the place to be searched. The Court of Appeals concluded, however, that Cheatam had failed to establish either a reasonable expectation of privacy in his shoes in the property room under the fourth amendment to the United States Constitution or a privacy interest under article I, section 7 of the state constitution, and therefore failed to establish a constitutional violation. Cheatam, 112 Wn. App. at 784-87. The Court of Appeals also concluded that the jail’s policy regarding inmate property is inconsequential, noting the policy’s purpose was not developed on the record and not available for review. Id. at 786.
Cheatam contends that Detective Page’s retrieval of his shoes violates both the state and federal constitutional prohibitions against warrantless searches and seizures.
Fourth Amendment
 Numerous decisions from other jurisdictions hold that an inmate has no reasonable expectation of privacy in his or her shoes, boots, or other personal items once they have been searched by the police in a lawful search incident to arrest or they have been properly inventoried following booking. The starting point is United States v. Edwards, 415 U.S. 800, 94 S. Ct. 1234, 39 L. Ed. 2d 771 (1974). There, *635the defendant was arrested and placed in jail. The next morning his clothing was taken from him and held as evidence. The Court held that
once the accused is lawfully arrested and is in custody, the effects in his possession at the place of detention that were subject to search at the time and place of his arrest may lawfully be searched and seized without a warrant even though a substantial period of time has elapsed between the arrest and subsequent administrative processing, on the one hand, and the taking of the property for use as evidence, on the other. This is true where the clothing or effects are immediately seized upon arrival at the jail, held under the defendant’s name in the “property room” of the jail, and at a later time searched and taken for use at the subsequent criminal trial.
Edwards, 415 U.S. at 807. Thus, the Court indicated both that the clothing and effects could be searched and seized on the basis of a delayed search incident to arrest, and, as Professor LaFave concludes, also assumed that where
(i) an object lawfully came into plain view at the time of a search upon the arrestee’s arrival at the place of detention, (ii) later investigation establishes that this item is of evidentiary value, and (iii) the item remains in police custody as a part of the arrestee’s inventoried property, then it is permissible for the police, without a warrant, to retrieve that object and thereafter deal with it as an item of evidence.
3 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment § 5.3(b) (3d ed. 1996). The Court in Edwards also said: “Indeed, it is difficult to perceive what is unreasonable about the police’s examining and holding as evidence those personal effects of the accused that they already have in their lawful custody as the result of a lawful arrest.” Edwards, 415 U.S. at 806.
Edwards involved a seizure of clothing for evidentiary purposes in connection with the same offense for which the defendant was arrested. Cheatam maintains that a different situation is presented when the defendant is arrested on one charge, but the seizure of inventoried items is for an unrelated charge. However, most courts deciding this issue *636under the Fourth Amendment conclude that once an inmate’s property is taken from him or her and inventoried and placed in a property room, the inmate’s expectation of privacy is substantially or entirely reduced to the point that no constitutionally protectable interest remains. Thus, a “second look” at an inmate’s inventoried property in connection with investigation of a crime unrelated to the one for which the defendant is arrested does not violate the constitution. E.g., United States v. Jenkins, 496 F.2d 57 (2d Cir. 1974) (five-dollar bills placed in an envelope and locked in jail safe following inventory; later, federal agent viewed and seized money without a warrant as evidence of an unrelated crime; court held inmate loses reasonable expectation of privacy once money lawfully taken by police for safekeeping because whether in connection with the same crime or not the serial numbers of bills would in both cases be exposed to police view); United States v. Thompson, 837 F.2d 673 (5th Cir. 1988) (once property has been seized with proper justification, inventoried, and held by jail officials, expectation of privacy at least partially diminished; no reasonable expectation of privacy where later examination connects property to different crime); United States v. Turner, 28 F.3d 981 (9th Cir. 1994) (arrest on unrelated state charges; inventory search and storage of inmate’s effects; subsequent removal of a cap without a warrant did not violate Fourth Amendment); Jackson v. State, 643 A.2d 1360 (Del. 1994) (arrest for concealed weapons violation; inventory search and impoundment of defendant’s clothing and sneakers; court upheld later warrantless seizure of defendant’s sneakers in connection with investigation where footprints were found at a murder scene); State v. Copridge, 260 Kan. 19, 23-25, 918 P.2d 1247 (1996) (personal effects lawfully seized and retained by jail for safekeeping; defendant therefore has no expectation of privacy and officers may take a “second look” and remove items in connection with unrelated crime without a warrant); State v. Wheeler, 128 N.H. 767, 519 A.2d 289 (1986) (defendant’s boots taken during inventory; boots later taken as evidence in unrelated burglary investigation where boot print found *637at scene; no state or federal constitutional violation because police had lawful possession of the defendant’s personal effects); Oles v. State, 993 S.W.2d 103 (Tex. Crim. App. 1999) (arrest on unrelated charge; inventory and storage of personal effects; eight days later inmate’s clothing taken without warrant to a medical examiner who matched blood on the shoes with murder victim’s; no remaining reasonable expectation of privacy in clothing; court emphasized that even if inmate had a subjective expectation of privacy (not shown), it would not be one that society would deem reasonable); Williams v. Commonwealth, 259 Va. 377, 527 S.E.2d 131 (2000) (arrest on unrelated charge; inmate’s effects inventoried and stored in locked storage room; officer obtained inmate’s boots and had tread compared to prints found at murder scene; no reasonable expectation of privacy).
In a few cases, a warrantless “second look” or retrieval of items from inventoried storage of inmate’s property has been held to violate the Fourth Amendment, though generally under circumstances that are distinguishable from those in Cheatam’s case. For example, in Brett v. United States, 412 F.2d 401 (5th Cir. 1969) the court held that an inmate does not relinquish all reasonable expectations of privacy in property taken, inventoried, and stored following arrest. There, an officer conducted an exploratory search of the inmate’s clothing that had already been subjected to an inventory search, finding traces of heroin on cellophane in the watch pocket of his pants. The court held this search was unconstitutional.1 In Cheatam’s case, his shoes had *638already been exposed to police view at the time his property was inventoried and placed in the property room.
The next question is whether the jail’s policy restricting release of an inmate’s property changes the analysis. Some cases suggest that once an inmate’s expectation of privacy is lawfully lost, it might be regained as a result of some subsequent action. E.g., Wallace v. State, 373 Md. 69, 95, 816 A.2d 883 (2003) (dicta). One of the factors mentioned is whether the defendant had the right to exclude others from his belongings. Oles, 993 S.W.2d at 109.
As the Court of Appeals observed, the purpose of the jail’s policy is not disclosed on this record. Thus, we cannot say whether the policy is intended to create or maintain a privacy interest in the inmate’s property or, instead, to protect the jail and its staff in dealing with the inmate. Regardless of the purpose underlying the jail policy, however, we conclude that once governmental officials have already viewed an inmate’s property during a valid inventory search, that exposure and resulting loss of expectation of privacy is not overcome by a jail policy. As the Texas court said, “[n]o situation imaginable is as alien to the notion of privacy than an arrestee sitting in a jail cell, completely separated from his effects that are lawfully controlled and inventoried by the very police that are investigating him.” Oles, 993 S.W.2d at 109. Even if the inmate harbors a subjective privacy interest, assuming he or she knows of the jail policy, it is not one that society would agree is reasonable.
In accord with the majority of courts addressing the issue under the Fourth Amendment, we hold that once an inmate’s personal effects have been exposed to police view in a lawful inventory search and stored in the continuous custody of the police, the inmate no longer has a legitimate expectation of privacy in the items free of further governmental intrusion.
Article I, Section 7
Cheatam also argues that the shoe evidence must be suppressed under State v. Simpson, 95 Wn.2d 170, 622 P.2d *6391199 (1980), because the retrieval of his shoes and their use as evidence in the case of rape of M.M. violates article I, section 7. In Simpson, the defendant was arrested and jailed for forgery. His personal effects, including a truck key, were inventoried and placed in a property box. The officers were suspicious about the truck the defendant had been driving, and used the vehicle’s license plate number to run a registration check. That check showed the license plate had been cancelled. One of the officers took the truck key from the property box, using it to gain access to the vehicle identification number (VIN). Learning that the VIN did not match the VIN assigned to the license plate, the police ran another check and found the truck was stolen. The defendant ultimately admitted he purchased the truck knowing it was stolen.
The defendant moved to suppress evidence produced by seizure of the VIN and his subsequent incriminating statements; the trial court granted the motion and the State appealed. This court concluded that individuals have a reasonable expectation of privacy under the Fourth Amendment, as well as a privacy interest under article I, section 7 in the VIN located inside a locked truck. Simpson, 95 Wn.2d at 187. The court also said the officers were not constitutionally entitled to use the key to open the truck. The court said:
When police arrest an individual, they may be entitled to use personal effects that he was carrying at the time of arrest, as evidence of the offense for which he was arrested. See United States v. Edwards .... The police may not, however, use a personal effect such as a key in subsequent investigations of totally unrelated offenses. See, e.g., People v. Vogel, 58 Ill. App. 3d 910, 374 N.E.2d 1152[, 16 Ill. Dec. 377] (1978). Thus, the police in this case committed an unconstitutional seizure when they took a key, which was being held for a forgery suspect, and used it to investigate [a] separate offense ....
Simpson, 95 Wn.2d at 187 n.5.
For several reasons we decline Cheatam’s invitation to follow this footnote. First, the lead opinion in Simpson, *640which garnered four votes, concluded that the seizure of the VIN violated both federal and state constitutions. However, the concurring opinion was expressly based only on the Fourth Amendment. Simpson, 95 Wn.2d at 192 (Utter, C.J., concurring). Thus, there is no majority analysis under the state constitution. Second, the lead opinion relies solely on Vogel, a case that simply does not stand for the stated proposition. Instead, in Vogel the defendant was arrested and searched at a bus station without, as the arresting officer conceded at trial, probable cause for arrest. During the search of the defendant’s person, officers found a key that the officers used to open a bus locker where they found cocaine. The trial court granted the defendant’s motion to suppress this evidence. On appeal, the Illinois intermediate appellate court concluded the police did not have probable cause to arrest, and the seizure of the key from his person was unconstitutional. Vogel, 58 Ill. App. 3d at 914. Vogel has nothing to do with an inmate’s property inventoried and held by the police.
Third, the Simpson footnote rests entirely on cases decided under the Fourth Amendment (lead and concurring opinions) that do not currently represent the majority view on this issue (and in retrospect we believe it is questionable whether they did at the time the case was decided).2
*641Finally, Simpson is distinguishable because, as the State notes, while the key was observable at the time of the inventory and placement in the property box, it was not the evidence of another crime; rather, it enabled the police to unlock the truck where the evidence, the VIN, was found. Here, the shoes themselves were the evidence of the other crime.
Rather than adhere to the Simpson footnote, we independently examine the issue under article I, section 7 without regard to Simpson. Article I, section 7 provides that “[n]o person shall be disturbed in his private affairs . . . without authority of law.” The relevant question whether *642there has been a search is “whether the State has unreasonably intruded into a person’s ‘private affairs.’ ” State v. Boland, 115 Wn.2d 571, 577, 800 P.2d 1112 (1990). “If no search occurs, then article I, section 7 is not implicated.” State v. Young, 123 Wn.2d 173, 181, 867 P.2d 593 (1994). The inquiry under the state constitution is broader than under the Fourth Amendment, and the inquiry focuses on “ ‘those privacy interests which citizens of this state have held, and should be entitled to hold, safe from governmental trespass absent a warrant.’ ” Young, 123 Wn.2d at 181 (quoting State v. Myrick, 102 Wn.2d 506, 511, 688 P.2d 151 (1984)). “Article I, section 7 provides greater protection of a person’s right to privacy than the Fourth Amendment.” State v. O’Neill, 148 Wn.2d 564, 584, 62 P.3d 489 (2003); accord State v. Ferrier, 136 Wn.2d 103, 111, 960 P.2d 927 (1998). There are no express limitations on the right to privacy recognized under article I, section 7. O’Neill, 148 Wn.2d at 584; State v. White, 97 Wn.2d 92, 110, 640 P.2d 1061 (1982).
Once police have conducted a valid inventory search of an inmate’s clothing and other effects at booking, and have placed them in storage for safekeeping in accord with a proper inventory procedure, the inmate has lost any privacy interest in those items that have already lawfully been exposed to police view. He or she is no longer entitled to hold a privacy interest in the already searched items free from further governmental searches. It makes no difference, as other courts have held under the Fourth Amendment and state constitutions, that an investigation is being conducted into a different crime than the one the inmate was arrested for, because one’s privacy interest does not change depending on which crime is under investigation once lawful exposure has already occurred. Here, Cheatam’s shoes had obviously been observed when the booking inventory was conducted, and he thereafter had no privacy interest in them.
Cheatam maintains, though, that his case is analogous to cases where inventory searches of vehicles or their contents *643were held to be unconstitutional. In State v. Hendrickson, 129 Wn.2d 61, 917 P.2d 563 (1996), we held that the warrantless search of the defendant’s vehicle was unlawful as an inventory search under article I, section 7. In State v. Houser, 95 Wn.2d 143, 622 P.2d 1218 (1980), the other case cited by Cheatam, the court concluded there was no valid reason for impoundment of the vehicle searched, and alternatively concluded that a search of luggage in the locked trunk was unconstitutional because lawful purposes of an inventory search could be satisfied without intruding into the locked trunk.
Neither of these cases are analogous to Cheatam’s case. In neither case was there a lawful inventory search at booking during which the evidence was exposed to police view. Instead, in each case the lawfulness of the inventory search itself was at issue. In Cheatam’s case, there is no claim that the inventory search conducted when he was booked into jail was unlawful. His shoes were clearly observable by the police during that search.
Finally, Cheatam argues that the jail policy restricting release of items placed in the property room compels a different result under article I, section 7. The inquiry, however, is the same: whether Washington citizens have held or should be entitled to hold a privacy interest in property lawfully seized, inventoried and held by jail officials. Cheatam offers nothing to suggest that the jail policy was intended to protect an inmate’s privacy or that inmates have historically had a protectable interest in property properly seized and inventoried on booking, and common sense suggests to the contrary. Once the inmate’s clothing and other effects have already been searched pursuant to a lawful inventory search, and exposed to police view, he or she no longer has a privacy interest in the items free from further governmental examination and use as evidence.
In sum, we hold that the trial court properly denied Cheatam’s motion to suppress evidence of the shoes under article I, section 7.
*644Eyewitness Identification
Next, Cheatam maintains that the trial court erred in excluding expert testimony on the reliability of eyewitness identification. He contends that M.M.’s eyewitness identification is subject to question because the rape occurred at 6:45 a.m. in January, when it was still dark, that she saw the attacker’s face for only about five seconds, that her attention was focused on the knife, and that her identification from a photomontage several months after the rape was made only after narrowing the selection to two photos. He also maintains that there were discrepancies in her identification. Cheatam maintains he should have been allowed to introduce Dr. Loftus’s expert testimony about the effect of stress and violence, weapon focus, lighting and cross-racial identification on perception and memory.
The trial court read the transcript of Dr. Loftus’s testimony presented in the first trial and offered by the defendant in response to the State’s motion to exclude the expert testimony in the second trial.3 The court found that Dr. Loftus had never met or tested M.M. or watched her testify, had no personal knowledge of the conditions under which she made her identification, and his testimony related to the victim’s credibility, which was a jury question. The court concluded the testimony would not be helpful to the trier of fact, and, while the subject matters were appropriate for cross-examination, expert testimony was not needed. The court concluded that the subject matter of Dr. Loftus’s testimony is within the common knowledge, experience, and understanding of the jurors. The Court of Appeals found no abuse of discretion in the trial court’s refusal to admit the expert testimony.
ER 402 provides that “[a] 11 relevant evidence is admissible, except as limited by constitutional requirements or as otherwise provided by statute, [the Rules of Evidence], or by other rules or regulations applicable in the courts of this state.” ER 401 defines “relevant evidence” as “evidence *645having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” ER 403 then provides that relevant evidence may nonetheless “be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
ER 702 provides that “[i]f scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.” In the case of scientific testimony, the expert (1) must qualify as an expert, (2) the expert’s opinion must be based upon a theory generally accepted in the relevant scientific community, and (3) the testimony must be helpful to the trier of fact. State v. Allery, 101 Wn.2d 591, 596, 682 P.2d 312 (1984); State v. Moon, 45 Wn. App. 692, 696, 726 P.2d 1263 (1986) (quoting Allery). And, of course, the testimony must be relevant. State v. Atsbeha, 142 Wn.2d 904, 917-18, 16 P.3d 626 (2001). Admissibility of expert testimony under ER 702 is within the trial court’s discretion. State v. Kalakosky, 121 Wn.2d 525, 541, 852 P.2d 1064 (1993); Moon, 45 Wn. App. at 696.
The admissibility of expert testimony on the reliability of eyewitness testimony has received a great deal of attention over the past two decades. Where courts were once extremely reluctant to admit such testimony, at this point the significant majority of federal and state courts addressing the question have held that such evidence is admissible under an abuse of discretion standard. See, e.g., McMullen v. State, 714 So. 2d 368 (Fla. 1998) (citing cases).4 Under*646lying this shift in thinking are numerous studies relied upon by researchers as tending to show that certain subjects thought to be commonly understood are actually not as straightforward as thought. For example, there are numerous studies showing that contrary to many jurors’ beliefs upon questioning, it is more difficult for people of one race to identify people of a different race. See generally Thomas Dillickrath, Expert Testimony on Eyewitness Identification: Admissibility and Alternatives, 55 U. Miami L. Rev. 1059, 1063-65 (2001).
We have previously recognized that expert psychological testimony may be admitted to assist juries in understanding phenomena not within the competence of the ordinary lay juror. See, e.g., Allery, 101 Wn.2d 591 (testimony on battered woman syndrome admissible to explain why battered woman would not leave her mate, not inform police or friends, and fear increased aggression; testimony would be helpful to a jury in understanding these phenomena which were not within common understanding of lay persons); State v. Ciskie, 110 Wn.2d 263, 751 P.2d 1165 (1988) (in rape prosecution, State’s expert testimony on battered woman syndrome admissible to help the jury understand the victim’s delays in reporting alleged rape and failing to discontinue relationship with the defendant); State v. Janes, 121 Wn.2d 220, 850 P.2d 495 (1993) (expert testimony admissible regarding battered child syndrome to aid the jury in understanding the way in which the child perceives the imminence of danger and the tendency to use deadly force to repel the danger).
And, with the majority of courts, we have also held that the question of admissibility of expert testimony on the reliability of eyewitness identification is within the discretion of the trial court, reviewed under an abuse of discretion standard. State v. Coe, 109 Wn.2d 832, 844, 750 P.2d 208 (1988); State v. Guloy, 104 Wn.2d 412, 430, 705 P.2d 1182 (1985).
*647Here, we are essentially asked whether to adopt the framework developed by Division One of the Court of Appeals for guiding the exercise of that discretion. Under its test, the Moon test, an abuse of discretion in excluding expert testimony on eyewitness identification may be found where the identification of the defendant is the main issue at trial, the defendant presents an alibi defense, and there is little or no other evidence linking the defendant to the crime. Moon, 45 Wn. App. 692; see also, e.g., State v. Bell, 57 Wn. App. 447, 451, 788 P.2d 1109 (1990); State v. Ward, 55 Wn. App. 382, 384, 777 P.2d 1066 (1989); State v. Taylor, 50 Wn. App. 481, 488, 749 P.2d 181 (1988); State v. Johnson, 49 Wn. App. 432, 438, 743 P.2d 290 (1987). Division One has also said that such cases will involve “close and confusing” fact patterns that “cry out” for an explanation. Johnson, 49 Wn. App. at 439-40. “In other words, there must be serious contradictions in the eyewitness testimony, as well as a proper ‘fit’ between those contradictions and the proposed expert testimony.” Johnson, 49 Wn. App. at 440. In addition, if the trial court’s reasons for its decision are “fairly debatable,” the exercise of discretion will not be reversed on appeal. Ward, 55 Wn. App. at 386.
Cheatam maintains that if the Moon factors, as supplemented by Johnson, 49 Wn. App. 432, are satisfied, then it is an abuse of discretion for the trial court to exclude such expert testimony and a violation of his right to present admissible evidence in his defense. He claims the factors are satisfied. However, Division Two declined to follow Moon, reasoning that test does not reflect the appropriate exercise of trial court discretion. We agree.
First, while Moon suggests that its three-factor analysis is derived from other cases using the same or a similar analysis, that is not exactly the case. Instead, it appears largely based on the particular facts of one of the cases cited, Moon, 45 Wn. App. at 697 (citing People v. McDonald, 37 Cal. 3d 351, 690 P.2d 709, 208 Cal. Rptr. 236 (1984), overruled on other grounds by People v. Mendoza, 23 Cal. 4th 896, 4 P.3d 265, 98 Cal. Rptr. 2d 431 (2000)). Second, the *648mere fact that the defendant presents an alibi defense, in and of itself, is a doubtful reason to more readily admit such testimony. Third, the test itself is too restrictive of the trial court’s discretion, as evidenced by the numerous qualifications added to it. Fourth, a trial court may have good reason for excluding such testimony on some subjects the expert would testify to, regardless of the other evidence in the trial or the presence of an alibi defense. That is, a court can legitimately conclude that some subjects are a matter of common sense, for example, that a witness will have more difficulty identifying an individual seen in a dark alley than one seen in broad daylight, while other subjects are not so readily a matter of common sense, for example, that lay people may not be as aware of the malleability of eyewitness confidence or weapon focus. Brian L. Cutler, Strategies for Mitigating the Impact of Eyewitness Experts, 37 Pros. 14, 19-20 (Jan./Feb. 2003). The Moon three-factor test does not account for these distinctions.
Finally, a criminal defendant has the right to offer the testimony of his or her witnesses in order to establish a defense. Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967); see Crane v. Kentucky, 476 U.S. 683, 690, 106 S. Ct. 2142, 90 L. Ed. 2d 636 (1986) (the constitution guarantees a criminal defendant a meaningful opportunity to present a complete defense); Rock v. Arkansas, 483 U.S. 44, 52, 107 S. Ct. 2704, 97 L. Ed. 2d 37 (1987) (under the sixth and fourteenth amendments to the United States Constitution, an accused in state court has the right to call witnesses to testify in his or her favor). The Moon test’s emphasis on whether the defense presents an alibi defense does not accord with this right, given that the expert’s testimony may be just as relevant and helpful to the jury where the defendant raises a defense of mistaken identification, for example. It is also troubling that admission of the expert testimony hinges on the strength of the State’s case on identity, making it appear that the defendant’s right to present a defense is contingent on the weakness of the State’s case.
*649We decline to adopt the Moon test. We conclude, instead, that where eyewitness identification of the defendant is a key element of the State’s case, the trial court must carefully consider whether expert testimony on the reliability of eyewitness identification would assist the jury in assessing the reliability of eyewitness testimony. In making this determination the court should consider the proposed testimony and the specific subjects involved in the identification to which the testimony relates, such as whether the victim and the defendant are of the same race, whether the defendant displayed a weapon, the effect of stress, etc. This approach corresponds with the rules for admissibility of relevant evidence in general and admissibility of expert testimony under ER 702 in particular. After reviewing this record we find that excluding the expert’s testimony in this case was not an abuse of discretion.5
The subjects that Cheatam identifies as requiring expert testimony are the effects of stress and violence, weapon focus, lighting, and cross-racial identification. Dr. Loftus would have testified that stress and violence render memory less accurate. Depending on the facts of a given case, this testimony may be very helpful to a jury’s assessment of credibility. Here, however, M.M. testified that she realized that she would need to memorize the face of her attacker in order to identify him later, and that she carefully examined his face in order to do so. Additionally, on the day of the rape, M.M. met with a sketch artist, producing a drawing of the defendant that was nearly photo perfect. *650Thus, in this case, Dr. Loftus’s testimony would have had only marginal relevance and would have been of debatable help to the jury. Therefore, refusal to admit expert testimony on this point was not so untenable as to constitute an abuse of discretion. Dr. Loftus also would have testified that where a weapon is involved in a crime, witnesses focus on the weapon and recall less of other surrounding details. Here, the evidence was that when the attacker held the knife to M.M.’s neck she could not see it; she saw the knife for only the brief time it took for the attacker to pass it from one hand to the other, and then she could no longer see it as it was again held to her neck. Thus, M.M. had little opportunity to actually focus on the weapon and Dr. Loftus’s testimony would have provided little help to the jury. According to the offer of proof, Dr. Loftus would have also testified that in darker or dimmer situations a person is not capable of generating an accurate memory of a person’s appearance. Arguably, the testimony offered on this point was within the common understanding of jurors. Here, the jury could assess whether it was likely that M.M. could see her attacker’s face at 6:45 a.m. in January, given defense evidence that the sun did not rise until nearly 8:00 a.m. that morning. And, regardless of the early winter morning time, it is noteworthy that M.M. viewed her assailant from an extremely close range. See Ward, 55 Wn. App. at 386 (witnesses had been within approximately two feet of robber). The jury could also consider the strong evidentiary value of the police sketch in deciding whether M.M. could see her attacker’s face. Id. (noting that one of the eyewitnesses had used a police “Identi-kit” to create a picture that bore an amazingly close resemblance to the defendant). Finally, Dr. Loftus would have testified about studies summarizing the greater difficulty in recognizing individuals from a different race than that of the observer. Here, the danger of cross-racial misidentification was minimal as shown by the very strong resemblance between the police sketch and Cheatam as discussed above. Accordingly, it is debatable whether Dr. Loftus’s testimony on this point would have been helpful to the jury.
*651Cheatam argues, though, that there are many discrepancies in M.M.’s description of the attacker, making Loftus’s testimony critical. He first points out that she described the rapist as having big buggy eyes, which she had not mentioned to the police or the sketch artist. Instead, she described his eyes as having heavy lids. The difference between heavy lidded eyes and buggy eyes, however, is not clear.
Cheatam also points out that M.M. described her assailant as having no facial hair. He relies on evidence that he had a goatee at the time of the rape. A home videotape, introduced at trial, taken by Cheatam’s cousin Tracy Stewart the evening of January 6, 1996,6 the day after the rape occurred, briefly showed Cheatam holding Tracy’s new son. Stewart testified that at the time Cheatam had a “shaved goatee,” 7 RP at 510, and when asked if he could see it from the videotape, responded “I believe so, yes.” 7 RP at 515. At the request of the jury, an attempt was made to replay the video at a slower speed, but the attempt was not successful.
While Cheatam argues that this evidence establishes that he had facial hair at the time of the rape, it instead shows that if he had a goatee there was a question about how noticeable it was. It was described as a “shaved goatee,” and presumably was therefore short. Apparently it was not easily visible in the videotape, as Stewart’s comment and the jury’s request to view it at a slower speed suggest. Also, as the prosecutor pointed out in closing argument, the videotape was taken the evening after the day of the rape, which occurred early in the morning. Some hair growth might be due to the passage of about a day and a half. Under these circumstances, Cheatam has not shown a significant discrepancy between the description given by M.M. that her assailant had no facial hair and the evidence that Cheatam had a goatee at the time of the rape.
*652We also note that both asserted discrepancies were thoroughly presented to the jury.
We conclude that whether the expert testimony proffered here was both relevant and helpful is debatable and, therefore, hold the trial court’s decision not to admit Dr. Loftus’s testimony under the facts of this case was a tenable exercise of discretion.
Cheatam’s final contention is that the prosecutor’s comments during closing argument questioning why Rocky Garrison did not appear as a defense witness in support of his alibi constituted misconduct that denied him a fair trial. The trial court allowed the State’s argument, but declined to give a missing witness instruction. The Court of Appeals held that the prosecutor’s comments were proper under the missing witness doctrine.
 A trial court’s ruling on a claim of prosecutorial misconduct is reviewed under an abuse of discretion standard. State v. Finch, 137 Wn.2d 792, 839, 975 P.2d 967 (1999). The defendant bears the burden of establishing misconduct, and that the conduct was prejudicial. Id. Anew trial is not required unless there is a substantial likelihood that the improper argument affected the verdict. Id.
 Generally, a prosecutor cannot comment on the lack of defense evidence because the defendant has no duty to present evidence. State v. Cleveland, 58 Wn. App. 634, 647, 794 P.2d 546 (1990). However, under proper circumstances the prosecutor may comment on a defense failure to call a witness under the missing witness doctrine. Under this doctrine, where a party fails to call a witness to provide testimony that would properly be a part of the case and is within the control of the party in whose interest it would be natural to produce that testimony, and the party fails to do so, the jury may draw an inference that the testimony would be unfavorable to that party. State v. Blair, 117 Wn.2d 479, 485-86, 816 P.2d 718 (1991). The inference arises only where the witness is peculiarly available to the party, i.e., peculiarly within the party’s power to produce. In addition, the testimony must concern a matter of impor*653tance as opposed to a trivial matter, it must not be merely cumulative, the witness’s absence must not be otherwise explained, the witness must not be incompetent or his or her testimony privileged, and the testimony must not infringe a defendant’s constitutional rights. Blair, 117 Wn.2d at 489-91. If the prosecutor properly invokes the missing witness doctrine, no prosecutorial misconduct occurs.
Evidence here showed that Cheatam worked for his aunt, Sherrie Cheatam. Rocky Garrison (then Shumate) also worked for Sherrie Cheatam. The defense called Sherrie Cheatam, who testified that Rocky had probably called Cheatam at home to wake him for work, thus implying that Cheatam was home at the time of the rape. Ms. Cheatam testified that she had never heard of a day when Rocky was unable to reach Cheatam. The defense did not call Rocky as a witness. The prosecutor mentioned the failure to call Rocky in closing.
Cheatam argues that invoking the doctrine here was misconduct. He first contends that Rocky was no more available to him than to the prosecution. He argues that if the prosecution believed Rocky’s testimony would have been unfavorable to Cheatam, the State would have called her as a witness. However, being peculiarly available to a party does not mean that if the other party could call the witness, the doctrine is inapplicable. Instead, it means that
“there must have been such a community of interest between the party and the witness, or the party must have so superior an opportunity for knowledge of a witness, as in ordinary experience would have made it reasonably probable that the witness would have been called to testify for such party except for the fact that his testimony would have been damaging.”
Blair, 117 Wn.2d at 490 (quoting State v. Davis, 73 Wn.2d 271, 277, 438 P.2d 185 (1968)). Availability “is to be determined based upon the facts and circumstances of that witness’s ‘relationship to the parties, not merely physical presence or accessibility.’ ” Thomas E. Zehnle, 13 Crim. Just. 5, 6 (1998) (quoting United States v. Torres, 845 F.2d 1165, *6541169 (2d Cir. 1988)). Rocky was peculiarly available to the defense.
Cheatam also contends that her absence was satisfactorily explained. During argument following Cheatam’s objection, he explained that he did not call Rocky because she had day care issues, she indicated she would be available the next day but that would be too late, and he made a tactical decision not to call her. However, this is not a satisfactory explanation because it is unclear why Cheatam could not have called her the next day (or at least asked for a continuance until the next day so she could testify).
Cheatam next argues that Rocky’s testimony would be merely cumulative since Sherrie Cheatam had testified to the same facts that Rocky had. However, Sherrie did not telephone Cheatam, and only Rocky could testify as to whether she had done so.
Finally, Cheatam says that unlike the case in Blair, he did not testify. If this is a suggestion that the prosecution’s invocation of the missing witness doctrine violated his right against self-incrimination, it is unpersuasive. There is no comment here relating to the defendant’s failure to counter or explain the evidence, rather, the comment is on the defense failure to do so after presenting Sherrie Cheatam’s testimony raising the point that Rocky called Cheatam. See United States v. Chirinos, 112 F.3d 1089, 1099-1100 (11th Cir. 1997).
Cheatam has not established prosecutorial misconduct in invoking the missing witness doctrine, and accordingly has failed to show that the trial court abused its discretion.
Conclusion
We hold that once an inmate’s personal effects have been exposed to police view in a lawful inventory search and stored in the continuous custody of the police, the inmate no longer has a legitimate expectation of privacy under the Fourth Amendment in the items free of further governmental intrusion. Further, he or she has lost any article I, *655section 7 privacy interest in those items that have already lawfully been exposed to police view, and is no longer entitled to hold a privacy interest in the searched items free from further governmental search. In addition, we conclude that the trial court did not abuse its discretion in excluding expert testimony on the reliability of eyewitness identification. Finally, we hold that the prosecutor did not engage in misconduct by referring to a witness not called by the defense; the prosecutor’s comments fell within the missing witness rule.
We affirm the Court of Appeals.
Johnson, Ireland, Bridge, Owens, and Fairhurst, JJ., concur.

 The Fifth Circuit has distinguished Brett on the basis that the second inspection was to look for something that had not been discovered at the time of the inventory, and thus was not a second look at an item with respect to which an expectation of privacy had at least partially dissipated. United States v. Thompson, 837 F.2d 673, 675-76 (5th Cir. 1988); United States v. Grill, 484 F.2d 990, 991 (5th Cir. 1973). Brett also preceded the decision in Illinois v. Lafayette, 462 U.S. 640, 103 S. Ct. 2605, 77 L. Ed. 2d 65 (1983), where the Court held that a search of an arrestee’s shoulder bag or any other article or container in his or her possession in accord with established inventory procedures is proper under the Fourth Amendment. Thus, insofar as Brett rested on earlier precedent generally prohibiting such an inventory search, it is no longer sound law.


 Chief Justice Alexander’s concurrence in the dissent says that State v. Simpson, 95 Wn.2d 170, 622 P.2d 1199 (1980) stands as precedent on whether the Fourth Amendment is violated by a “second look” at items inventoried and stored by police after booking an individual, and claims that the majority has failed to follow the decision as binding or to explain why it is incorrect or harmful. This claim is surprising, and mistaken for at least three reasons. First, as just explained, the only case relied on in the four person lead opinion in Simpson is People v. Vogel, 58 Ill. App. 3d 910, 374 N.E.2d 1152, 16 Ill. Dec. 377 (1978), and that case has nothing to do with the issue presented either in the Simpson footnote or here. For this reason, the footnote in Simpson is incorrect. Further, as also explained, the Fourth Amendment view stated in the lead and concurring opinions probably did not represent the majority at the time Simpson was decided. In addition to Vogel, the concurrence in Simpson cites several cases decided under the Fourth Amendment. Most have no application in Cheatam’s case. People v. Smith, 103 Cal. App. 3d 840, 163 Cal. Rptr. 322 (1980) involved the search of a wallet that had been inventoried and safely stored in a locked container. The court concluded that because the officer’s purpose in inspecting the inmate’s purse and wallet a second time was to look for at least one item not previously noted (an address), the inspection unconstitutionally intruded into whatever vestige of *641privacy remained to the inmate. Smith, 103 Cal. App. 3d at 845. Later cases have distinguished Smith as being inapplicable where the item was in plain sight, or previously inventoried and knowingly in police possession when seized. E.g., People v. Davis, 84 Cal. App. 4th 390, 100 Cal. Rptr. 2d 835 (2000); People v. Superior Court (Gunn), 112 Cal. App. 3d 970, 169 Cal. Rptr. 559 (1980). State v. Harrington, 284 N.W.2d 244 (Iowa 1979) is also cited in the Simpson concurrence. It is uncertain why, since that case is factually indistinguishable from Edwards. That is, the police took the defendant’s jacket from the defendant on the morning following his arrest for minder as evidence of that crime, since it matched the color of a jacket police had been told the minder weapon was wrapped in. Harrington, 284 N.W.2d at 246. The court concluded that no Fourth Amendment violation occurred where the police had probable cause to believe the jacket was evidence of a crime and examined and held the jacket after his arrest. Finally, the concurrence relied on a dissent in Farrie v. State, 255 Ind. 681, 266 N.E.2d 212 (1971) (DeBruler, J., dissenting). (Reeves v. State, 599 P.2d 727 (Alaska 1979) and State v. Kaluna, 55 Haw. 361, 520 P.2d 51 (1974), also cited by the Simpson concurrence, were decided under state constitutions.) The third reason why Simpson should not be followed is that overwhelming authority is to the contrary. In addition to the decisions cited above at pages 636-38, other cases also hold that an inmate has an insufficient privacy interest in property for a Fourth Amendment violation to occur, upon the police taking a “second look,” after that property has already been taken from him or her, inventoried, and placed in a property room. This is true even if the “second look” is in connection with an offense other than the one for which the individual is jailed. E.g., Lockhart v. McCotter, 782 F.2d 1275 (5th Cir. 1986); United States v. Grill, 484 F.2d 990 (5th Cir. 1973); United States v. Lacey, 530 F.2d 821 (8th Cir. 1976); United States v. Johnson, 820 F.2d 1065 (9th Cir. 1987); United States v. Oaxaca, 569 F.2d 518 (9th Cir. 1978); Ex parte Hilley, 484 So. 2d 485 (Ala. 1985); State v. Bible, 175 Ariz. 549, 858 P.2d 1152 (1993); Gunn, 169 Cal. Rptr. 559; People v. Salaz, 953 P.2d 1275 (Colo. 1998); Barrera-Palamin v. State, 250 Ga. App. 580, 551 S.E.2d 76 (2001); People v. Richards, 94 Ill. 2d 92, 445 N.E.2d 319, 67 Ill. Dec. 839 (1983); State v. Costello, 231 Kan. 337, 644 P.2d 447 (1982); Wallace v. State, 373 Md. 69, 816 A.2d 883 (2003); Commonwealth v. Murphy, 6 Mass. App. Ct. 335, 375 N.E.2d 366 (1978); State v. Harden, 639 S.W.2d 90 (Mo. Ct. App. 1982); State v. Luna, 93 N.M. 773, 606 P.2d 183 (1980), abrogated on other grounds by Horton v. California, 496 U.S. 128, 110 S. Ct. 2301, 110 L. Ed. 2d 112 (1990); People v. Natal, 75 N.Y.2d 379, 553 N.E.2d 239, 553 N.Y.S.2d 650 (1990); Marquez v. State, 754 P.2d 705 (Wyo. 1988).


 The State’s pretrial motion to exclude Dr. Loftus’s testimony, made prior to the second trial, was not reargued during the third trial.


 A minority of courts have a per se rule of exclusion of such testimony, and a third group of courts have a limited admissibility approach, finding an abuse of discretion when such evidence is excluded where there is no substantial corroborative evidence tying the defendant to the crime. See Thomas Dillickrath, Expert *646Testimony on Eyewitness Identification: Admissibility and Alternatives, 55 U. Miami L. Rev. 1059, 1060 (2001).


 We do, however, have concerns about certain aspects of the court’s ruling. The trial court found that Dr. Loftus never met or tested M.M. and had no personal knowledge of the circumstances under which she made her identification. We do not agree that the failure to meet or test M.M. is a relevant or even appropriate consideration, since an expert has no legitimate role in assessing the credibility of a witness. The court also said that the expert testimony would not be helpful to the trier of fact, and the subjects were within the common knowledge, experience and understanding of the jurors. While this might be a valid reason as to a particular subject or subjects in a given case, we cannot tell whether this reason is based upon the particular circumstances of this case, or whether the court was expressing the view that expert testimony on the reliability of eyewitness identification is never helpful to the jury. If the latter, we disagree. As indicated, expert testimony on eyewitness identification may be very helpful to a jury on subjects that are not, contrary to popular thinking, commonly known.


 Cheatam erroneously states in his appellate briefing that the videotape was recorded June 6 rather than January 6. Br. of Appellant at 25; Pet. for Review at 14.